ACCEPTED
                                                                                                                                     01-15-00433-CV
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                               5/20/2015 12:49:02 PM
                                                                                                                               CHRISTOPHER PRINE
                                BUCKLEY, WHITE, CASTANEDA & HOWELL, L.L.P.                                                                    CLERK
                                                     A REGISTERED LIMITED LIABILITY PARTNERSHIP
                                                       INCLUDING PROF'"ESSION_t\L COR P ORATIONS


                                                          ATTORNEYS AT                LAW
R l CHARD T. HOWE L !..., JR.                                                                                      TELEPHONE 17131 789-7700
                                                              2401    FOUN T AINVIEW
 rthowell@bwchlaw.com                                                                                               FACSIMILE (713) 78!<>-7703
                                                                     SUITE 1000

                                                          HOUSTON, TEXAS 77057                                  FILED IN
                                                                                                         1st COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                May 20,2015                              5/20/2015 12:49:02 PM
                                                                                                         CHRISTOPHER A. PRINE
                                                                                                                  Clerk

          864
          Mr. Christopher A. Prine
          Clerk, First Court of Appeals
          First Court of Appeals
          301 Fannin Street
          Houston, Texas 77002-2066

          Re:        Cause No. 791725; First Industrial, L.P. v. Pfeil Fitness, Inc. and Lorie A. Pfeil; In the
                     County Court at Law Number Three (3) of Harris County, Texas

          Dear Mr. Prine:

                  On May 18, 2015, Real Party in Interest's Response to Petition for Writ of Mandamus
          was filed.

                  Please replace App No. 2 which was filed with the Real Party in Interest's Response to
          Petition for Writ of Mandamus on May 18, 2015 with the corrected App. No. 2 which is enclosed
          hereto. The original App. No. 2 was incorrect.

                  I apologize for any inconvenience this may have caused. Thank you for your time and
          attention to this matter. Should you have any questions regarding this matter, you may contact
          the undersigned.

                                                                                Sincerely,

                                                                                Is/

                                                                                RichardT. Howell, Jr.

          RTH/hv
          Enclosures
          W:\Howell\864\Appellate\Appe!late courl-00 l.docx


          cc:       Mr. Sean Reagan                                                         Via Email: sreagan(ii)Jpm(irm.com
                    Leyh, Payne & Mallia, PLLC
                    9545 Katy Freeway, Suite 200
                    Houston, Texas 77024
APPN0.2
                            ASSIGNMENT OF FINAL .JUDGMENT


        This Assignment of Final Judgment ("Assignment") is made and e'ffectiv~.. on
 September l, 2009, by Carlyle/FR Houston Investors, L.P. ("Assignor") and First Industrial
 Investment II, LLC C'Assignee").


                                              Recitals

        WHEREAS, a Final Judgment in Cause No. 791,725; First industrial, L.P. vs. Pfeil
Fitness, Inc. and Lorie A. Pfeil; In the Coun·ty Civil Corni at Law Number Three (3) of Harris
County, Texas in favor of Carlyle/FR Houston Investors, L.P. was signed on or about February
8, 2006 against Pfeil Fitness, Inc. and Lorie A. Pfeil. A true and correct copy of the Final
Judgment is attached hereto and incorporated herein by reference for all purposes as Exhibit
"1."

      WHEREAS, Assignor now intends to assign all of its right, title, and interest, in its Final
Judgment to Assignee.

      THERKFORE, in consideration of the mutual promises and conditions contained in this
Assignment, the parties agree as follows:


                                           Assignment


    I. Effective September I, 2009, Assignor assigns to Assignee ail of its right, title, and
       interest in the Final Judgment signed on or about February 8, 2006 in Cause No. 791,725;
       First Industrial, L.P. vs. P.feil Fitness, Inc. and Lorie A. Pfeil; In the County Civil Court
       at Law Number Three (3) of Harris County, Texas in favor of CarlyleiFR Houston
       Investors, LP, against Pfeil Fitness, Inc. and Lorie A. Pfeil.


                                     Binding oo   Succcss~rs

       This Assignment binds and inures to the benetl.t of the parlies, their heirs, executors,
administrators, successors in interest, and assigns.
Acknowledged, Accepted 11nd Agreed to as of the 1sl day of September, 2009.

ASSIGNOR

Cndylcll~R   Houston Investors, L.P.


By:          s-:o~
FR Houston, L.P.
its sole general parbtcr




ASSIGNEE
First Industrial1nvestment n, L:LC


By:        5&YAM0
First Indnstl'ial, L.P., its sole member
              ..
                                                                                     oo\
                                                                NO. 791,725
                                                                                -. , oO ~
                                                                                        'd-
                                                                                      oo .\
                                                                                   / o'""'
                                                                      §            / () IN COUNTY CIVIL COURT
                                                                      §
                                    Plaintiff,                        §
          )                                                           §
                    vs.                                               §               AT LAW NUMBER THREE (3)
                                                                      §
                    PFEIL FITNESS, INC. AND LORIE A.                  §
                    PFEIL,                                            §
                                                                      §
                                    Defendants.                       §               OF HARRIS COUNTY, TEXAS

                                                           FIJ.~AL JUDGMENT


                            On September 12, 2005, the court called this case for trial. Intervenor, CARLYLE/FR

                   HOUSTON 'INVESTORS, LP ., appeared in person and through its attorney and annmmced ready
                                                                                                                       ,
                   for trial. Defendants, PFEIL FTINESS, WC. AND LORIE A. PFEIL, appeared in person and

                   through their attorney of record and announced ready for trial. The court detennined that it had

                   jurisdiction over the subject matter and parties to this _proceeding. The parties submitted all matters

                   in controversy, legal and factual, to the court. The court then heard the evidence and arguments of

                   counsel and rendered judgment for Intervenor, Carlyle/FR Houston Investors, L.P.

                           It is therefore, ORDERED, ADJUDGED AND DECREED, that Intervenor, Carlylo/FR

                   Houston Investors, L.P ., shall have and recover from Defendants, Pfeil Fitness, Inc. and Lorie A.

                   PfeiL jointly and severally, a judgment in the sum ofTwenty Tho1.1sand Six Hundred Sixty Six and

                   58/lOODollars ($20,666.58). Interest will accruefromJanuary31, 2006, through entryofjudgmeilt

                   at eighteen percent {18%) per annum on the principal sum of$13,504.04.

                           It is further, ORDERED, ADJUDGED AND DECREED, that posgudgment interest will

                   accrue at a rate of eighteen percent (18%) per annum compmmded annually from the date hereo(

                   until the judgment is paid in full.

                          It is further ORDERED, ADJUDGED M1> DECREED, that Intervenor, CarlylefFR
EXHIBIT            Houston Investors, L.P., shall have and recover from Defendants~ Pfeil. Fitness, Inc. and Lorie if~
,,.
  \




         Pfeil, in addition to the sums set forth above, attorneys' fees in the amount of eighteen thousand a,nd

         00/100 Dollars ($18,000.00), together with the conditional judgment ofF~ve Thousand and 00/100

        Dollars ($5,000.00) should Defendants, Pfeil Fitness~ Inc. and Lorie A. Pfeil, unsuccessfully app~al

        this judgment to the Cottrt of Appeals, and Two Thousand Five Hundred and 00(100 ($2, 500.00)

        should Defendants, Pfeil Fitness, Inc. and Lorie A. Pfeil, file a petition for review with the Texas

        Supreme Court, s:rnd Pive Thousand and 00/100 Dollars ($5,000.00) should the petition fur review

       be granted by the Texas Supreme Court.

                   It is further, ORDERED ADJUDGED AND DECREED, that First Industrial, L.P.'s and.

       Carlyle/FR InvestoiS, L.L.C. 's nonsuits without prejudice are in all respects GRANTED. "~ .. ·· ·: ~;

                  l1 is further, ORDERED, AD.JUDGED AND DECREED, that First Industrial,                        L.P.~